Citation Nr: 0839815	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on docket of the 
Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The veteran served on active duty from October 1941 to 
November 1945 and from March 1959 to March 1963.  

This matter comes to the Board on appeal from a June 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The veteran 
and his wife testified at a Board hearing held at the RO in 
August 2008.  


FINDING OF FACT

The veteran was likely exposed to asbestos during service 
aboard the USS MISSISSIPPI (BB-41) from December 1941 to 
November 1944, and competent evidence relates the veteran's 
pleural plaques and asbestosis to his shipboard asbestos 
exposure.  


CONCLUSION OF LAW

Service connection for pleural plaques and asbestosis is 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to the veteran's service 
connection claim as the outcome of the Board's decision is 
favorable to the veteran, and no prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384. 393 (1993). 

In February 2006 the veteran filed a claim indicating he 
wanted service connection for residuals of asbestos exposure, 
which he argues took place while he was aboard the USS 
MISSISSIPPI (BB-41) during Would War II.  

The veteran's service records show that he served aboard the 
USS MISSISSIPPI (BB-41) from December 1941 to November 1944.  
His ratings were seaman and bugler during that period.  The 
veteran contends that his asbestos exposure occurred 
primarily when he was below decks in his sleeping quarters, 
where he slept in a hammock directly under asbestos covered 
pipes.  He has testified that the pipes were so close that he 
would draw pictures on them.  He also reports that he would 
be in gun turrets during battles and was sometimes assigned 
to the first aid station below deck.  In addition, the 
veteran has submitted a statement from a fellow serviceman 
who was also on the USS MISSISSIPI.  That serviceman points 
out that he and the veteran were also exposed asbestos while 
the ship was in overhaul when there was extensive use of 
welding and cutting torches during refitting of the guns, 
which he suggests disturbed asbestos and resulted in 
inhalation by those on board ship.  

The veteran has testified that he has had no other exposure 
to asbestos, and his records show that he had been a student 
before he entered service in October 1941 at age 17 and that 
after service discharge in November 1945 he was a salesman 
and went to school.  He had a second period of service in the 
Navy from March 1959 to March 1963.  During that period of 
service he went to journalism school and after service he 
went to barber's college.  He then worked as a barber until 
he retired in 1986.  

The veteran's service medical records do not include any 
respiratory complaint or diagnosis, and chest X-rays taken 
during and at the end of the veteran's first and second 
periods of service were negative.  The veteran had a VA 
baseline chest X-ray in April 1995, and in the report the 
radiologist stated that the lungs were fully expanded and 
moderately hyperventilated with no evidence of pulmonary 
infiltration or pleural effusion.  His impression was that 
the chest was negative for any active pulmonary or 
cardiovascular pathology.  At a VA respiratory examination in 
July 2002, the veteran reported a daily cough with lots of 
phlegm and had been using nose drops recently.  He said he 
felt the phlegm was coming from his chest and not a post-
nasal drip.  On physical examination, the chest/lungs showed 
vesicular breath sounds with transient rales and rhonchi on 
the right lung field, lower posterior chest.  The assessment 
included chronic bronchitis, chronic post-nasal drip, and 
X-ray evidence of maxillary sinusitis.  

In a VA progress note dated in November 2002, it was noted 
that in recent years the veteran had developed asthmatic-like 
symptoms with wheezing and chest tightness and had benefitted 
from an Albuterol inhaler.  In the past several months he had 
had increasing nasal congestion, post nasal discharge, 
snoring, and intermittent purulence.  It was noted he had had 
been managed predominantly with Flunisolide and Allegra and 
had had multiple short term courses of antibiotics, which had 
cleared the purulent discharge.  As of November 2002, X-rays 
were consistent with sinusitis, and a CT of the sinuses was 
reflective of bi-frontal sinusitis, bilateral ethmoid and 
maxillary disease.  At a November 2002 VA ear, nose, and 
throat consultation, the impression included allergic 
polypoid rhino sinusitis and asthma.  In December 2002, the 
veteran underwent bilateral bipolar inferior reduction, nasal 
polypectomy, and functional endoscopic sinus surgery.  Later 
VA records show chronic obstructive pulmonary disease (COPD) 
was listed among the veteran's active problems from May 2003.  

The report of chest CT (computed tomography) study by VA in 
August 2005 noted that recent chest X-rays and CTs of the 
chest had shown nodular densities.  In the August 2005 
report, the radiologist said he compared the current CT study 
with two prior examinations from January 2004 and May 2004.  
The August 2005 impression included multiple bilateral 
pleural plaques, consistent with prior asbestos exposure.  
The radiologist said these had remained stable and likely 
correlated with nodular densities reported on radiography.  
The radiologist also noted a left upper lobe micronodule, 
which most likely represented a granuloma.  In the report of 
a VA follow-up CT of the thorax in February 2006, it was 
noted that the small nodule on the left was unchanged.  There 
were calcified pleural plaques, bilaterally, which the 
radiologist said were compatible with exposure to asbestos.  
The radiologist noted pleural thickening of a moderate degree 
was seen posteriorly on the left.  The impression was:  
stable nodule on the left; prior asbestos exposure; and no 
change from the prior study of August 2005.  In a letter 
dated in April 2006, a private physician, K.M., M.D., stated 
that the veteran now had a diagnosis of asbestosis, and the 
physician noted that the report of the VA August 2005 CT 
study demonstrated pleural plaques consistent with prior 
exposure to asbestos.  Dr. K.M. said the veteran's exposure 
was most likely from serving in the Navy with exposure on his 
ship.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that there is no statute specifically 
addressing asbestos and service connection for asbestos-
related diseases, nor has the VA promulgated any specific 
regulations for these types of cases.  In 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual with 
updates in 2005 and 2006.  M21-1, VBA Adjudication Procedure 
Manual M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, 
Ch.2 Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 
29 (Sep. 29, 2006).  

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
the first exposure and development of a disease and that the 
exposure may have been direct or indirect.  The guidelines 
point out that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed.  The 
guidelines further specify that asbestos fibers may produce 
asbestosis, pleural effusions and fibrosis, pleural plaques, 
mesothelioma of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Id.  With these 
claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  Id.  The VA General Counsel has 
held that relevant factors in the adjudication manual are not 
substantive, but must be considered by the Board in 
adjudicating asbestos-related claims.  VAOPGCPREC 4-00.  

In this case, the veteran's service records confirm that he 
served aboard the battleship USS MISSISSIPPI from 
December 1941 to November 1944, and credible statements from 
the veteran and a fellow serviceman attest to their proximity 
to insulated pipes in their below decks sleeping quarters as 
well as being aboard ship during overhaul when cutting 
torches and welding disturbed ship structures.  In this 
regard, the Board notes that in the adjudication manual, VA 
has stated that during World War II, U.S. Navy veterans were 
exposed to asbestos, which was used extensively in military 
ship construction.  M21-1, VBA Adjudication Procedure Manual 
M21-1 Manual Rewrite (M21-1MR), Part IV, Subpart ii, Ch.2 
Section C, Topic 9 (Dec. 13, 2005) and Section H, Topic 29 
(Sep. 29, 2006).  Further, many of these people have only 
recently come to medical attention because of the potentially 
long latent period between first exposure and development of 
disease.  Id.  

Upon review of the evidence in its entirety, the Board finds 
that it is likely that the veteran was exposed to asbestos in 
service aboard the USS MISSISSIPPI during World War II.  
Further, there is no evidence that suggests asbestos exposure 
before service or after service as a student, salesman, 
barber, or as a retiree.  There is medical evidence that the 
veteran has been diagnosed as having asbestosis and as having 
pleural plaques consistent with prior exposure to asbestos, 
which is evidence of current disability.  A physician has 
stated that the asbestos exposure was most likely from 
serving in the Navy with exposure on the ship, which, in view 
of the absence of evidence of exposure to asbestos other than 
in service, serves to relate the pleural plaques and 
asbestosis to the veteran's in-service asbestos exposure.  In 
light of the foregoing, and with resolution of all reasonable 
doubt in favor of the veteran, the Board concludes that the 
evidence supports service connection for pleural plaques and 
asbestosis.  


ORDER

Service connection for pleural plaques and asbestosis is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


